     Case 3:18-cv-02309-S Document 25 Filed 11/29/18               Page 1 of 2 PageID 73


                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

LYNN PHILLIPS,

Plaintiff,                                                   Case No. 3:18-cv-02309-S

        v.                                              Honorable Judge Karen Gren Scholer

CSC SERVICEWORKS, INCS., d/b/a
APPLIANCE WAREHOUSE OF
AMERICA, INC.,

Defendant.

                                    NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE that LYNN PHILLIPS (“Plaintiff”), hereby notifies the Court

that the Parties have settled all claims between them in this matter and are in the process of

completing the final closing documents and filing the dismissal. The Parties anticipate this

process to take no more than 45 days. The Parties propose to file a stipulated dismissal with

prejudice within 45 days of submission of this Notice of Settlement and pray the Court to stay all

proceedings until that time.



Respectfully submitted this 29th day of November, 2018.

                                                            Respectfully submitted,

                                                            s/ Marwan R. Daher
                                                            Marwan R. Daher
                                                            Sulaiman Law Group, Ltd.
                                                            2500 S. Highland Avenue, Suite 200
                                                            Lombard, IL 60148
                                                            Phone: (630) 575-8181
                                                            mdaher@sulaimanlaw.com
                                                            Attorney for Plaintiff




                                                1
    Case 3:18-cv-02309-S Document 25 Filed 11/29/18                  Page 2 of 2 PageID 74




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.


                                                              s/ Marwan R. Daher_____
                                                              Marwan R. Daher




                                                  2
